EXHIBIT 10.2




Compensation Terms Gregory E. Poling
Appointment as Executive Chairman of the Board of Directors


Effective as of August 1, 2019 your role and compensation will change.
Element
Current
Effective August 1st
Role
Chief Executive Officer
Executive Chairman of the Board of Directors
Base Salary
$800,000
$600,000
Target Bonus*
100%
100%



*Bonus at end of year would be prorated based on time in salary (58.33% at $800k
to August 1 and 41.66% at $600k)


I understand and agree the changes as described above.
Signed
/s/ GREGORY E. POLING
/s/ GERALD G. COLLELA

Executive Chairman
Chairman of the Compensation Committee

Date: June 27, 2019
Date: June 27, 2019






